ORDER
The Disciplinary Review Board having filed reports with the Court in three matters involving allegations of unethical conduct by ANTONIO VELAZQUEZ of CLIFTON, who was admitted to the bar of this State in 1988, concluding in DRB 98-164 that respondent should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to keep client reasonably informed); concluding in DRB 97-455 that respondent should be suspended from the practice of law for a period of three months for violating RPC 1.1(b) (pattern of neglect), RPC 1.4 (failure to communicate), RPC 1.16(d) (failure to protect a client’s interests upon termination of representation), and RPC 8.4(d) (conduct prejudicial to the administration of justice); and recommending in DRB 98-275 *254that respondent be disbarred for violating RPC 1.15 (knowing misappropriation of client trust funds), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, — deceit, fraud or misrepresentation);
And ANTONIO VELAZQUEZ having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ANTONIO VELAZQUEZ be disbarred, effective immediately,' and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ANTONIO VELAZQUEZ be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, previously restrained from disbursement by Order of the Court dated September 9, 1997, pursuant to Rule 1:21-6 shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.